Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the catalyst composition" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the catalyst composition" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10, 16, and 17 are rejected under 35 U.S.C. 102(b) as being anticipated by Noll  (US 3,334,340).
Noll discloses a process for converting a naphtha feedstock (included hexane, heptane, and cyclohexane) to aromatics C8+ by contacting the feedstock with a catalyst at a temperature of from 750-1050o F (399-565o C), at a pressure of from 100-1000 psi (.7-7 MPa), and at space velocity of from 1-3 h-1. The naphtha feedstock has a boiling point from 85-200o C. The weight ratio of acyclic alkane to cyclic alkane is 2.5:1. The conversion rate is about 70-80%. See the figure; col. 3, line 60 through col. 6, line 42; claim 18; the Example. 
Claims 8 and 9 are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Noll (US 3,334,340).
The process of Noll is as discussed above. 
The weight ratio of acyclic alkane to cyclic alkane is 2.5:1 and it is estimated that this ratio is within the claimed molar ratios. Alternatively, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Noll by utilizing a naphtha feedstock having the molar ratios as claimed because Noll does not limit the ratios and it would be expected that such naphtha feedstock would be successfully treated in the process of Noll. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 11, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Noll (US 3,334,340)
The process of Noll is as discussed above. 
Noll does not teach that the reforming reaction is operated at a temperature 150-300o C. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the process of Noll by operating the reactor at a temperature of from 150-300o C because operating at a lower temperature is within the level of one of skill in the art depending characteristics of feedstock and intended products. 

Claims 12-15, 18-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Noll (US 3,334,340) in view of Snell et al. (US 2019/0336951 A1). 
Noll does not explicitly teach the claimed catalyst and does not teach the compositions of the product in terms of aromatics and distillates. 
Snell teaches a reforming catalyst comprising a support zeolite (e.g., ZSM-5) having Si/Al ratio of 1 to about 3.5 and having a surface area of 188. See para [0016],[0017], [0064], table 1. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the process of Noll by utilizing the catalyst as suggested by Snell because such catalyst is known to be an effective catalyst. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the process of Noll by producing a product comprising the amount of aromatics and distillates as claimed because of the similarities between 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM M NGUYEN whose telephone number is (571)272-1452.  The examiner can normally be reached on Mon - Frid.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-273-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAM M NGUYEN/            Primary Examiner, Art Unit 1771